Per Curiam.
The relator applied to the building inspector of the city of East Orange for a permit for the erection of a four-story building in that city containing forty apartments, on land owned by him.
The building inspector denied the permit solely because the property was located within what is known as the medium volume residence district as designated in the zoning ordinance of the city, and is thereby zoned against the use of the property for apartment-houses.
Our examination of the case results in the conclusion that it is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding on this court in the absence of modification by that court, and as yet there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.